Citation Nr: 0009310	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-33 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  

This originally came before to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

The case was remanded in June 1999 for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's hearing loss is as likely as not due to 
acoustic trauma in service.


CONCLUSION OF LAW

The veteran's hearing loss is due to disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(d), 
3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for hearing loss is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Additionally, absent clear and convincing evidence to the 
contrary, where a "combat" veteran claims service 
connection for combat-incurred injury or disease, 
satisfactory lay or other evidence that the injury or disease 
was incurred in or aggravated in combat is sufficient to 
establish service connection as long as the evidence is 
consistent with the circumstances, conditions, or hardships 
of war.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  
There must, however, also be evidence of current disability 
and of a nexus to service.  See Kessel v. West, 13 Vet. App. 
9 (1999) (en banc); see also Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

The veteran asserts that he suffered hearing loss that 
initially began after firing a cannon extensively in combat 
during World War II.  

The record indicates that the veteran is a combat veteran, as 
an April 1950 transcript of his military record shows that he 
was awarded the combat infantryman's badge in April 1948.  
Therefore, considering the veteran's lay statements that his 
hearing loss was incurred in combat and the presumptions of 
38 U.S.C.A. § 1154(b), the veteran is presumed to have 
experienced an in-service injury-acoustic trauma.  

The record also establishes that the veteran has a current 
bilateral hearing disability. His auditory threshold was 
reported as 40 decibels or greater for each frequency in the 
left ear and as 40 decibels or more at 500 Hertz and 2000 
through 4000 Hertz in the right ear in the June 1998 VA 
audiological evaluation.  Furthermore, his auditory threshold 
was greater than 25 decibels in every frequency in each ear.  
Finally, the veteran's speech recognition scores were 
reported as 80 percent for the right ear and 72 percent for 
the left ear.  

Additionally, a September 1998 VA medical report of a review 
of the veteran's claims folder noted that the veteran's in-
service assignment to a cannon company offered the 
opportunity for in-service noise exposure.  The report also 
noted that there was also equal opportunity for noise 
exposure during the veteran's reported employment in a shoe 
factory.  The report concluded that, although noise exposure 
was a likely contributor to the veteran's hearing loss, it 
was impossible for the reviewing physician to determine, 
unequivocally, which noise exposure was the most likely cause 
of his hearing loss.  

In light of this VA medical opinion, and in the absence of 
any contradictory medical evidence, the Board finds that the 
evidence is at least in equipoise and, thus supports the 
veteran's claim of service connection for hearing loss.  
38 U.S.C.A. §§ 1154(b), 5107(a); 38 C.F.R. §§ 3.303, 
3.304(d).  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

 


